
	

113 S614 IS: To require the continuation of tuition assistance programs for members of the Armed Forces for the remainder of fiscal year 2013.
U.S. Senate
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 614
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2013
			Mr. Inhofe (for himself,
			 Mr. Wyden, Mr.
			 Moran, Mrs. Hagan,
			 Mr. Coons, Ms.
			 Hirono, Mr. Murphy,
			 Ms. Collins, Ms. Murkowski, and Mr.
			 Roberts) introduced the following bill; which was read twice and
			 referred to the Committee on Armed
			 Services
		
		A BILL
		To require the continuation of tuition assistance
		  programs for members of the Armed Forces for the remainder of fiscal year
		  2013.
	
	
		1.Requirement for continuation
			 of authorized tuition assistance programs for members of the Armed Forces for
			 remainder of fiscal year 2013
			(a)In
			 generalThe Secretaries of
			 the military departments shall carry out tuition assistance programs for
			 members of the Armed Forces during the remainder of fiscal year 2013 using
			 amounts specified in subsection (b).
			(b)AmountsThe
			 minimum amount used by the Secretary of a military department for tuition
			 assistance for members of an Armed Force under the jurisdiction of that
			 Secretary pursuant to subsection (a) shall be not less than—
				(1)the amount
			 appropriated or otherwise made available by the Consolidated and Further
			 Continuing Appropriations Act, 2013 for tuition assistance programs for members
			 of that Armed Force, minus
				(2)an amount that is
			 not more than the percentage of the reduction required to the Operation and
			 Maintenance account for that Armed Force for fiscal year 2013 by the budget
			 sequester required by section 251A of the Balanced Budget and Emergency Deficit
			 Control Act of 1985.
				
